Case: 13-30097       Document: 00512404534         Page: 1     Date Filed: 10/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 11, 2013

                                     No. 13-30097                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



RITA BROWN,

              Plaintiff - Appellant

v.

JABEZ SPORT CLIPS, LA L.L.C.,

              Defendant - Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CV-852



Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Rita Brown, plaintiff-appellant in this Title VII racial harassment action
against defendant-appellee Jabez Sport Clips, La, L.L.C., her prior employer,
appeals the district court’s decision to admit Brown’s testimony, on cross-
examination, regarding her two prior racial discrimination suits against another
hair salon employer containing allegations similar to those made against Sport


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30097     Document: 00512404534      Page: 2    Date Filed: 10/11/2013



                                  No. 13-30097

Clips in this case. The district court concluded that the probative value of the
evidence of the “remarkably similar” prior suits, together with evidence of
potentially fraudulent activity associated therewith, substantially outweighed
the danger of unfair prejudice. We need not decide whether the district court
erred in admitting the evidence because even if the court erred, the error was
harmless. There was substantial other evidence weighing against Brown’s
credibility and in favor of the jury’s verdict for Sport Clips.
      The judgment of the district court is AFFIRMED.




                                         2